  

I)

2)

3)

4)

5)
6)
7)
8)

9)

1, 3919-cr-50026 Document #: 3 Filed: 04/16/19 Page 1 of 1 PagelD #:29
190850026
Case Number:

Case Name: U.S. v. Luis Alfredo Delacruz

OW at ee
coue UNITED STATES DISTRICT COURT JUDGE Beat
NORTHERN DISTRICT OF ILLINOIS . ALIRIOTROIN
VEELY i

 
 

DESIGNATION SHEET FOR CRIMINAL PROCEEDINGS

Is this an indictment or information arising out of offenses charged in one or more previously-filed
magistrate's complaints? NO & YES 0 sf the answer is “Yes”, list the case number and title of the
earliest filed complaint:

Is this an indictment or information that supersedes one or more previously-filed indictments or informations?
NO & YES OC _siIf the answer is “Yes”, list the case number and title of the earliest filed superseded
indictment or information and the name of the assigned judge (Local Rule 40.3(b)(2)):

Is this a re-filing of a previously dismissed indictment or information? NO & YES U If the answer is
“Yes”, list the case number and title of the previously dismissed indictment or information and the name of
the assigned judge (Local Rule 40.3(b)(2)):

Is this a case arising out of the failure of the defendant to appear in a criminal proceeding in this Court?
NO & YES LC) Ifthe answer is “Yes”, list the case number and title of the criminal proceeding in which
the defendant failed to appear (Local Criminal Rule 50.2(3)):

Is this a transfer of probation supervision from another district to this District? NO& YES O
What level of offense is this indictment or information? FELONY & MISDEMEANOR DO
Does this indictment or information involve eight or more defendants? NO® YES O
Does this indictment or information include a conspiracy count? NO® YES O

Indicate which of the following types of offenses describes the count, other than any conspiracy count, with
the most severe penalty:

 

LJ Homicide w.... eee CID 1 Income Tax Fraud ........... (1) OO DAPCA Controlled Substances
OC Criminal Antitrust......... (ID OF Postal Fraud eee (ID (III)
O Bank robbery... wee CID O Other Fratd neces CED) C) Miscellaneous General Offenses. (IV)
OO Post Office Robbery ....... (I) C1 Auto Theft sestrsreavaresseeveneee (LW) E Immigration Laws .........ccee (IV)
OO Other Robbery wo. CED 1 Transporting Forged Securities (IIT) CO Liquor, Internal Revenue Laws... (IV)
OO Assault . steessrncetvccass ELED O1 Forgery rnieaaenvewcea (LIT Co Food & Drug Laws «2.00... (IV)
Oo Biiealary . vesessene (LV) O Counterfeiting ol. CID CO Motor Carrier Act «eee IV)
OO Larceny aint Theft . . (IV) OF Sex Offenses wee (I) (CO Selective Service Act wu. CV)
O Postal BibewIeiiSHt. . (EV) O DAPCA Marijuana... (ID C1 Obscene Mail «eee CID
O Other Embezzlement ...... (1D) 1 DAPCA Narcoties 0... (ID Co Other Federal Statutes .............. ID
0 Transfer of Probation futisdiction (V)

10) List the statute of each of the offenses charged in the indictment or information.

Title 8, United States Code, Sections 1324(a)(2(B)(ii) and (iii), 1324(a)(1)(A)(@), 1324(a)C1) (AD,
1324(a)(1)(A)Ci) and 1324(a)(1)(B)G); and Title 18, United States Code, Section 2.

C haath: og

EPH C. PEDERSEN
ssistant United States Attorney

(Revised 11/13)
